Citation Nr: 0622445	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  05-01 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for left 
hand disability.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
cardiovascular disease. 


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel







INTRODUCTION

The appellant is a veteran who served during World War II 
with the Philippine Commonwealth Army from December 1941 to 
May 1942 and from February 1945 to December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which found that no new and material evidence 
was received to reopen a previously denied claim of 
entitlement to service connection for hypertensive 
cardiovascular disease, and found that no new and material 
evidence was received to reopen a previously denied claim of 
entitlement to service connection for residual of bayonet 
wound, left hand (now diagnosed as osteoarthritis, left 
hand).  

The Board has recharacterized the issues, as stated above, to 
more broadly encompass the varied conditions for which the 
veteran is seeking to reopen his claims for service 
connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court of Appeals for 
Veterans Claims (Court) clarified the duty to notify 
requirements with respect to the new and material evidence 
standard to reopen previously and finally denied claims.  The 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The Court 
found: "The VCAA requires the Secretary to look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial."  Id. at 7-8.

In the present appeal, while the appellant was provided with 
appropriate notice of the evidentiary elements of service 
connection and the new and material evidence standard in a 
letter dated in October 2003, the notice letter did not 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  As 
such, it will be necessary to remand these matters to provide 
the appellant proper VCAA notice.  

Accordingly, the case is REMANDED for the following action:
 
1.  The AMC must send the veteran a VCAA 
notice for his new and material evidence 
claims which provides the notices 
required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent caselaw discussed above.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  In addition, 
this notice should describe what evidence 
would be necessary to substantiate the 
element or elements required to establish 
service connection that were found 
insufficient in the previous denial, as 
outlined by the Court in Kent, supra.

2.  After the appellant has been provided 
sufficient time to reply, and after any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues on appeal.  If any benefit 
sought remains denied, the appellant 
should be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


